Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Foreign Priority Acknowledged
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uhlemann (EP-3428671-A1). 
Uhlemann is a reference of the record as it is supplied by the Applicant, see IDS dated 13 Dec. 2021.

Claim No
Claim feature
Prior art
Uhlemann (EP-3428671-A1)

1
An imaging device comprising: 

Uhlemann discloses an imaging device, cf. Figs 1-12.

a. a magnet arrangement arranged radially around a sample volume and configured to generate a magnetic field B with a magnetic field component in a z-direction, wherein the magnetic field B changes during operation of the magnet arrangement, 

Magnet arrangement (main magnet 112 and gradient coil 124). 
Main magnet 112 and gradient coil generates a magnetic field B in z-direction which is axial direction of the bore 122 of the MRI system.

Gradient coil 124 causes change in magnetic field B when the magnet arrangement is operated during an imaging operation.


b. a circuit board arrangement arranged radially within the magnet arrangement and having electrical conductor tracks divided into conductor track sections, wherein at least two of the conductor track sections adjoining one another form a structure section spanning an area, wherein two respective ones of the structure sections form a structure section pair for each conductor track, wherein the conductor tracks are arranged on the circuit board arrangement such that a change in the magnetic field B of the magnet arrangement induces equal and opposite voltages and/or currents in the two structure sections of each said respective structure section pair.

Circuit board (planar twisted pair 600). 
The planar twisted pair 600 forms transmission line 152, see abstract and see Figs 2-7. 

The transmission line 152 is understood to be arranged radially within the magnet arrangement as it is shown to be located radially away from the axial line the magnet arrangement (112, 124) and surrounded by the magnet arrangement (112, 124), cf. Fig. 1 and 2.

The circuit board (600) includes electrical conductor tracks (610, 612) as claimed. 

Each of the conductor tracks (610, 612) is divided into conductor track sections (604, 608), cf. Fig. 6.

The claimed conductor track appears identical in structure to that of Uhlemann and therefore, it functions the same way as claimed. 

2
The imaging device as claimed in claim 1, wherein, in each structure section, at least two conductor track sections are aligned at an oblique angle with respect to the z-direction, and wherein a sign of the angle formed between the conductor track and the z-axis changes in directional course at least once along the conductor track.

Claim 2 is met by Uhlemann, see Fig. 1 and 6 in Uhlemann.
3
The imaging device as claimed claim 1, where the structure sections of the respective structure section pair have at least one conductor track section in common.

See Fig. 6 in Uhlemann.
4
The imaging device as claimed in claim 2, wherein the conductor tracks extend in zigzag directions on the circuit board arrangement.

See Fig. 6 in Uhlemann.
5-6
5. The imaging device as claimed in claim 2, wherein the oblique angle between the conductor track sections of the structure section with respect to the z-direction is 30° to 60°.

6. The imaging device as claimed in claim 5, wherein the oblique angle between the conductor track sections of the structure section with respect to the z-direction is at least approximately 45°.

See Fig. 6 in Uhlemann, which shows an angle between a conductor track section and z-axis to be about 45-degrees which falls within the range claimed.
7
The imaging device as claimed in claim 1, wherein the areas spanned by the structure sections of the structure section pair have mutually same shapes and mutually same surface areas.
See Fig. 6 in Uhlemann.
8
The imaging device as claimed in claim 1, wherein the electrical conductor tracks are signal lines configured to transmit electrical signals and/or are planar supply conductor tracks configured to supply voltage.

The transmission line 152/600 carry signals and/or supply voltage as claimed. 
9
The imaging device as claimed in claim 1, wherein the circuit board arrangement is a multilayered arrangement, and wherein the conductor track sections extend at least partly over a plurality of circuit board layers of the multilayered arrangement.

See Fig. 6 which depicts a multi layered arrangement as it shows two tracks 610 and 612 which forms a twisted pair 600.
10
The imaging device as claimed in claim 9, wherein the electrical conductor tracks are signal lines configured to transmit electrical signals and/or are planar supply conductor tracks configured to supply voltage, and wherein the planar supply conductor tracks and at least one of the signal lines are arranged at least on one of the circuit board layers.

See Fig. 6 in Uhlemann.
11
The imaging device as claimed in claim 1, wherein the magnet arrangement is a gradient system of a magnetic resonance imaging (MRI) unit or of a magnetic particle imaging (MPI) unit.

Claim 11 is met by the prior art reference of Uhlemann when it describes the invention to be a part of an MRI unit (104).
12
The imaging device as claimed in claim 1, wherein the circuit board arrangement comprises emission tomography electronics.

The claim is met by the prior art reference of Uhlemann when it describes the invention to be a part of an MRI unit (104). The claim does not specifically uses a term such as positron emission tomography electronics, therefore, since MRI signals in Uhlemann are emitted by individual nuclei, the electronics disclosed in Uhlemann meets the claim. 

13
The imaging device as claimed in claim 12, wherein the circuit board arrangement comprises positron emission tomography (PET) electronics or single photon emission computed tomography (SPECT) electronics.

The claim is met by the prior art reference of Uhlemann when it describes the LINAC [in MRI LINAC system] can be replaced with other types of radiotherapy systems, cf. ¶ [0053]. MRI-PET hybrid system is very well-known in the art.
14
A method for designing a circuit board arrangement for an imaging device as claimed in claim 1, wherein the circuit board arrangement comprises electrical conductor tracks divided into conductor track sections, wherein at least two of the conductor track sections adjoining one another form a structure section spanning an area, comprising: selecting a geometric course of the conductor tracks on the circuit board arrangement such that each conductor track has structure section pairs comprising respectively two structure sections in which a change in the magnetic field B of the magnet arrangement induces the equal and opposite voltages and/or currents.

The method steps of claim 14 is met by structure of Uhlemann as applied to claim 1 above.
15
The method as claimed in claim 14, wherein parameters for selecting the geometric course include a length of the conductor track sections and angles at which the conductor track sections are aligned relative to the z-direction.

The method steps of claim 14 is met by structure of Uhlemann, cf. Fig. 6 in Uhlemann.
16
The method as claimed in claim 14, wherein said selecting comprises determining sizes and/or geometric shapes of the areas spanned by the structure sections depending on a magnetic field profile and/or a gradient field profile of the imaging device.

The method steps of claim 14 is met by structure of Uhlemann, cf. Fig. 6 in Uhlemann.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852